 

Exhibit 10.1

 

CytoSorbents Corporation, A DELAWARE CORPORATION

CytoSorbEnts Medical, Inc., a delaware corporation

 

WESTERN ALLIANCE BANK, an arizona corporation


LOAN AND SECURITY AGREEMENT

 

 

 

 

This Loan And Security Agreement (as the same may from time to time be amended,
modified, supplemented or restated, this “Agreement”) is entered into as of June
30, 2016, by and between Western Alliance Bank, an Arizona corporation (“Bank”),
and CytoSorbents Corporation, a Delaware corporation and CytoSorbents Medical,
Inc., a Delaware corporation (individually and collectively, jointly and
severally “Borrower”).

 

Recitals

 

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

 

Agreement

 

The parties agree as follows:

 

1.          Definitions and Construction.

 

1.1           Definitions. As used in this Agreement, the following terms shall
have the following definitions:

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower and Borrower’s Books relating
to any of the foregoing.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

 

“Amortization Date” means (i) August 1, 2017, if the Term B Loans are not made
hereunder, and (ii) February 1, 2018, if Term B Loans are made hereunder.

 

“Anti-Terrorism Laws” are any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

 

“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

 

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which Bank is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (d) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
Executive Order No. 13224, or (e) a Person that is named a “specially designated
national” or “blocked person” on the most current list published by OFAC or
other similar list.

 

 1 

 

 

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 

“Change in Control” means a transaction in which any “person” or “group” (within
the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of either Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the California Uniform Commercial Code.

 

“Collateral” means the property described on Exhibit A attached hereto.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Bank in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.

 

“Credit Extension” means any Term Loan or any other extension of credit by Bank
for the benefit of Borrower hereunder.

 

“Daily Balance” means the amount of the Obligations outstanding under the Loan
Documents owed at the end of a given day.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” means Borrower’s primary depository or operating
account with Bank.

 

 2 

 

 

“Effective Interest Rate” means, with respect to the Term Loan, the per annum
rate of interest (based on a year of three hundred sixty (360) days) equal to
the sum of (a) Index Rate on the last Business Day of the month that immediately
precedes the month in which the interest will accrue, plus (b) Seven and
Seventy-Five Hundredths percent (7.75%). Notwithstanding the foregoing, the
Effective Interest Rate for the Term A Loan for the period from its Disbursement
Date through and including June 30, 2016 shall be Eight and One Thousand Nine
Hundred Ninety Three Ten Thousandths percent (8.1993%).

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

“Final Payment” means a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of any Term Loan, or
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the original principal amount of such Term Loan multiplied by the Final Payment
Percentage, payable to Bank.

 

“Final Payment Percentage” means two and one-half percent (2.50%).

 

“Foreign Subsidiary” means a Subsidiary that is not an entity organized under
the laws of the United States or any territory thereof.

 

“Funding Date” means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

 

“German Sub” means CytoSorbents Europe GmbH, a wholly and directly owned
subsidiary of Borrower that is organized under the laws of Germany.

 

“Guillermina Vega Montiel Agreement” means that certain letter agreement, by and
among CytoSorbents Corporation (as successor in interest to RenalTech
International, LLC) and Guillermina Vega Montiel, dated August 11, 2003, a copy
of which has been provided to Bank prior to the Closing Date (and without any
amendments thereto).

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

 

“Index Rate” means the thirty (30) day U.S. DOLLAR LIBOR rate reported in The
Wall Street Journal.

 

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following: Copyrights, Trademarks and Patents; all trade secrets, all
design rights, claims for damages by way of past, present and future
infringement of any of the rights included above, all licenses or other rights
to use any of the Copyrights, Patents or Trademarks, and all license fees and
royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.

 

 3 

 

 

“Inventory” means all inventory in which Borrower has or acquires any interest,
including work in process and finished products intended for sale or lease or to
be furnished under a contract of service, of every kind and description now or
at any time hereafter owned by or in the custody or possession, actual or
constructive, of Borrower, including such inventory as is temporarily out of its
custody or possession or in transit and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing and any documents of title representing any
of the above, and Borrower’s Books relating to any of the foregoing.

 

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, any note or notes
(including the Secured Promissory Notes) executed by Borrower, the Success Fee
Letter, the Post Closing Letter, any pledge agreement regarding Shares of the
German Sub and any other agreement entered into in connection with this
Agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business
operations or condition (financial or otherwise) of Borrower and its
Subsidiaries taken as a whole or (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the value or priority of Bank’s security interests in the Collateral, but
subject to Permitted Liens.

 

“Maturity Date” means July 1, 2020.

 

“Negotiable Collateral” means all letters of credit of which Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and Borrower’s Books relating to any of the foregoing.

 

“Obligations” means all debt, principal, interest, the Prepayment Fee, the Final
Payment, Bank Expenses and other amounts owed to Bank by Borrower pursuant to
this Agreement or any other agreement, whether absolute or contingent, due or to
become due, now existing or hereafter arising, including any interest that
accrues after the commencement of an Insolvency Proceeding and including any
debt, liability or obligation owing from Borrower to others that Bank may have
obtained by assignment or otherwise.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment Date” means the first (1st) calendar day of each calendar month.

 

“Perfection Certificate” has the meaning assigned in Section 3.1.

 

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

 

 4 

 

 

“Permitted Indebtedness” means:

 

(a)          Indebtedness of Borrower in favor of Bank arising under this
Agreement or any other Loan Document;

 

(b)          Indebtedness existing on the Closing Date and disclosed in the
Perfection Certificate on the Closing Date;

 

(c)          Indebtedness secured by a Lien described in clause (c) of the
defined term “Permitted Liens”, provided (i) such Indebtedness does not exceed
the lesser of the cost or fair market value of the equipment financed with such
Indebtedness and (ii) such Indebtedness does not exceed Five Hundred Thousand
Dollars ($500,000) in the aggregate at any given time;

 

(d)          Subordinated Debt;

 

(e)          Unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(f)          Contingent Obligations (in the aggregate outstanding amount of up
to Two Hundred Fifty Thousand Dollars ($250,000) at any given time) arising in
the ordinary course of business or consisting of guarantees of any items of
Permitted Indebtedness;

 

(g)          Indebtedness (in the aggregate outstanding amount of up to One
Hundred Thousand Dollars ($100,000) at any given time) incurred as a result of
endorsing negotiable instruments received in the ordinary course of business;

 

(h)          Indebtedness (in the aggregate outstanding amount of up to Three
Hundred Thousand Dollars ($300,000) at any given time) incurred to finance
insurance premiums in the ordinary course of business;

 

(i)          Indebtedness constituting financing by the landlord or its
Affiliates of leasehold improvements related to the Plant Expansion and not
exceeding Five Hundred Thousand Dollars ($500,000) in the aggregate at any given
time; and

 

(j)          extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (i) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investment” means:

 

(a)          Investments existing on the Closing Date disclosed in the
Perfection Certificate;

 

(b)          (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Bank and (iv) Bank’s money market accounts;

 

(c)          Investments consisting of the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
Borrower;

 

(d)          Investments consisting of deposit accounts in which Bank has a
perfected security interest;

 

 5 

 

 

(e)          Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors; not to exceed in the aggregate for (i) and (ii), Two Hundred Fifty
Thousand Dollars ($250,000) in any fiscal year;

 

(f)          (i) Net Investments (i.e. Investments net of any payments received
by Borrower from the German Sub after the making of such Investments) by
Borrower in the German Sub not to exceed Seven Hundred Thousand Dollars
($700,000) in the aggregate at any given time in any fiscal year and (ii) Net
Investments (i.e. Investments net of any payments received by German Sub from
the Swiss Sub after the making of such Investments) by German Sub in the Swiss
Sub not to exceed Two Hundred Thousand Dollars ($200,000) in the aggregate at
any given time in any fiscal year;

 

(g)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

 

(h)          Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the ordinary course of business; provided that this paragraph (h) shall not
apply to Investments of Borrower in any Subsidiary; and

 

(i)          non-cash Investments in joint ventures or strategic alliances in
the ordinary course of Borrower’s business consisting of the non-exclusive
licensing of technology, the development of technology or the providing of
technical support.

 

“Permitted Liens” means the following:

 

(a)          Any Liens existing on the Closing Date and disclosed in the
Perfection Certificate on the Closing Date or arising under this Agreement or
the other Loan Documents;

 

(b)          Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Bank’s security
interests;

 

(c)          Liens (i) upon or in any equipment which was not financed by Bank
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such equipment or indebtedness incurred solely for the purpose of
financing the acquisition of such equipment or (ii) existing on such equipment
at the time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment;

 

(d)          Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed Fifty Thousand Dollars ($50,000.00), and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

 

(e)          Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

 

(f)          leases or subleases of real property granted in the ordinary course
of Borrower’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), and leases, subleases, non-exclusive licenses
or sublicenses of personal property (other than Intellectual Property) granted
in the ordinary course of Borrower’s business (or, if referring to another
Person, in the ordinary course of such Person’s business), if the leases,
subleases, licenses and sublicenses do not prohibit granting Bank a security
interest therein;

 

 6 

 

 

(g)          Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Sections 8.4 or 8.7;

 

(h)          Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that Borrower is permitted under the terms of this
Agreement to maintain such accounts and Bank has a perfected security interest
in the amounts held in such deposit and/or securities accounts;

 

(i)          Liens in favor of the landlord or its Affiliates to secure the
Permitted Indebtedness described in clause (i) of the definition of “Permitted
Indebtedness”; provided, however, such Liens are restricted to the leasehold
improvements related to the Plant Expansion that are financed by such Permitted
Indebtedness; and

 

(j)          Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (i) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase; and

 

(k)          easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens affecting real property not
interfering in any material respect with the conduct of Borrower’s business in
its ordinary course.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Post Closing Letter” is that certain Post Closing Letter dated as of the
Closing Date by and between the Bank and Borrower.

 

“Prepayment Fee” means, with respect to any Term Loan subject to prepayment
prior to the Maturity Date, whether by mandatory or voluntary prepayment,
acceleration or otherwise, an additional fee payable to Bank in amount equal to:

 

(i)          for a prepayment made on or after the Funding Date of such Term
Loan through and including the first anniversary of the Funding Date of such
Term Loan, two percent (2.0%) of the principal amount of such Term Loan prepaid;

 

(ii)         for a prepayment made after the date which is after the first
anniversary of the Funding Date of such Term Loan through and including the
second anniversary of the Funding Date of such Term Loan, one and one-half
percent (1.5%) of the principal amount of the Term Loan prepaid; and

 

(iii)        for a prepayment made after the second anniversary of the Funding
Date of such Term Loan, one percent (1.0%) of the principal amount of the Term
Loan prepaid, provided that no Prepayment Fee shall be due for any payment made
at the Maturity Date.

 

“Plant Expansion” means the new plant expansion contemplated by Borrower during
2017 and 2018.

 

“Purolite” means collectively, Brotech Corporation and its affiliate, Purolite
International, Inc.

 

“Purolite Settlement Agreement” means that certain Settlement Agreement, by and
among Purolite and Borrower, dated October 2006, in the form provided to the
Bank prior to the Closing Date and without any amendments thereto unless such
amendments have been approved by Bank in writing in advance.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

 

 7 

 

 

“Revenue Event” means the achievement by Borrower, for its fiscal year 2016, of
consolidated annual revenues (strictly from the sale of its products and not
related to grant funding activities) of at least Four Million Eight Hundred
Seventy-Five Thousand Dollars ($4,875,000), reasonably determined by the Bank
based upon written evidence reasonably satisfactory to the Bank.

 

“Required Reserves Test” means that on the date of its determination, Borrower
shall have sufficient cash reserves (including the proceeds of the Term B Loans)
to meet all of its projected expenses in accordance with its then applicable
annual operating budget and financial projections delivered and accepted by Bank
in accordance with Section 6.3 hereof (including, but not limited to, interest
expenses and any applicable principal repayment expenses) for the then
immediately following 12 month period, as reasonably determined by the Bank
based on evidence reasonably acceptable to the Bank.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

 

“Second Draw Period” means the period commencing on the of the date of the
occurrence of Revenue Event and ending on the earlier of (i) June 30, 2017 and
(ii) the occurrence of an Event of Default; provided, however, that the Second
Draw Period shall not commence if on the date of the occurrence of the Revenue
Event an Event of Default has occurred and is continuing; provided further that
no Term B Loans shall be made during the Second Draw Period unless on the
Funding Date of the Term B Loans, the Required Reserves Test is met and on or
before the Funding Date of the Term B Loans (but no earlier than ten (10) days
prior to the Funding Date), the Seventy Five Percent Test is met.

 

“Secured Promissory Note” has the meaning assigned in Section 2.7.

 

“Secured Promissory Note Record” means a record maintained by the Bank with
respect to the outstanding Obligations under the Loan Documents owed by Borrower
to the Bank and credits made thereto.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Seventy Five Percent Test” means that on the date of its determination,
Borrower shall have achieved consolidated trailing six month revenue (for the
six full calendar months completed immediately preceding the date of
determination and strictly from the sale of its products and not related to
grant funding activities) equal to at least seventy-five percent (75%) of the
projected revenue for such period in accordance with the then applicable
financial projections delivered by Borrower and accepted by Bank in accordance
with Section 6.3 hereof, as reasonably determined by the Bank based on evidence
reasonably acceptable to the Bank.

 

“Shares” means one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
or Borrower’s Subsidiary, in any Subsidiary; provided that, in the event
Borrower, demonstrates to the Bank’s reasonable satisfaction, that a pledge of
more than sixty five percent (65%) of the Shares of such Subsidiary which is a
Foreign Subsidiary, creates a present and existing adverse tax consequence to
Borrower under the U.S. Internal Revenue Code, “Shares” shall mean sixty-five
percent (65%) of the issued and outstanding capital stock, membership units or
other securities owned or held of record by Borrower or its Subsidiary in such
Foreign Subsidiary. For the purposes of clarification, “Shares” with respect to
the German Subsidiary means sixty-five percent (65%) of the issued and
outstanding capital stock, membership units or other securities owned or held of
record by Borrower of the German Sub.

 

“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank on terms reasonably acceptable to Bank (and
identified as being such by Borrower and Bank).

 

“Subsidiary” means any corporation, company or partnership in which (i) any
general partnership interest or (ii) more than 50% of the stock or other units
of ownership which by the terms thereof has the ordinary voting power to elect
the Board of Directors, managers or trustees of the entity, at the time as of
which any determination is being made, is owned by Borrower, either directly or
through an Affiliate.

 

 8 

 

 

“Success Fee Letter” means that certain success fee letter agreement, by and
between the Bank and Borrower, dated as of the date hereof.

 

“Swiss Sub” means CytoSorbents Switzerland GmbH, a wholly and directly owned
subsidiary of the German Sub that is organized under the laws of Switzerland.

 

“Term Loan” has the meaning assigned in Section 2.2(a)(ii) hereof.

 

“Term A Loan” has the meaning assigned in Section 2.2(a)(i) hereof.

 

“Term B Loan” has the meaning assigned in Section 2.2(a)(ii) hereof.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

1.2           Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP and all calculations made
hereunder shall be made in accordance with GAAP. When used herein, the terms
“financial statements” shall include the notes and schedules thereto. Without
limiting the foregoing, if leases are to be reclassified and accounted for on a
basis inconsistent with that reflected in the financial statements of Borrower
for the fiscal year ended December 31, 2015 due to a change in GAAP that becomes
effective after the Closing Date then, for the purposes of this Agreement, any
Indebtedness of Borrower resulting strictly due to such reclassification of such
leases (and for no other reason) shall be deemed to be Permitted Indebtedness
hereunder.

 

2.          Loan and Terms Of Payment.

 

2.1           Credit Extensions.

 

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower hereunder. Borrower shall also pay interest
on the unpaid principal amount of such Credit Extensions at rates in accordance
with the terms hereof.

 

2.2           Term Loan.

 

(a)          Availability.

 

(i)          Subject to the terms and conditions of this Agreement, on the
Closing Date, Bank shall make a term loan to Borrower in the amount of Five
Million Five Dollars ($5,000,000) (the “Term A Loan”). After repayment, the Term
A Loan may not be re-borrowed.

 

(ii)         Subject to the terms and conditions of this Agreement, during the
Second Draw Period, Bank shall make a term loan to Borrower in the amount of
Five Million Dollars ($5,000,000) (the “Term B Loans”, and together with the
Term A Loan, the “Term Loans” and each individually, a “Term Loan”). After
repayment, the Term B Loan may not be re-borrowed.

 

(b)          Repayment. Borrower shall make monthly payments of interest only
commencing on the first (1st) Payment Date following the Funding Date of each
Term Loan, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date of such Term Loan. Borrower agrees to pay, on the Funding Date
of each Term Loan, any initial partial monthly interest payment otherwise due
for the period between the Funding Date of such Term Loan and the first Payment
Date thereof. Commencing on the Amortization Date for the Term Loans, and
continuing on the Payment Date of each month thereafter, Borrower shall make
equal monthly payments of principal, together with applicable interest, in
arrears, as calculated by Bank (which calculations shall be deemed correct
absent manifest error) based upon: (1) the amount of the Term Loans, (2) the
Effective Interest Rate, as determined in Section 2.3(a), and (3) a repayment
schedule equal to (A) thirty-six (36) months, if the Term B Loans are not drawn,
and (B) thirty (30) months, if the Term B Loans are drawn. All unpaid principal
and accrued and unpaid interest is due and payable in full on the Maturity Date
with respect to the Term Loans. For the avoidance of doubt, if Borrower pays the
Term Loan in full on the Maturity Date in accordance with this Agreement, no
prepayment fee will apply. The Term Loans may only be prepaid in accordance with
Sections 2.2(c) and 2.2(d).

 

 9 

 

 

(c)          Mandatory Prepayments. If the Term Loans are accelerated following
the occurrence of an Event of Default, Borrower shall immediately pay to Bank,
an amount equal to the sum of: (i) all outstanding principal of the Term Loans
plus accrued and unpaid interest thereon through the prepayment date, (ii) the
Final Payment, (iii) the Prepayment Fee, plus (iv) all other Obligations that
are due and payable, including Bank’s Expenses and interest at the Default Rate
with respect to any past due amounts. Notwithstanding (but without duplication
with) the foregoing, on the Maturity Date, if the Final Payment has not
previously been paid in full in connection with the prepayment of the Term Loans
in full, Borrower shall pay Bank the Final Payment in respect of the Term
Loan(s).

 

(d)          Permitted Prepayment of Term Loans. Borrower shall have the option
to prepay, all but not less than all, of Term A Loan and/or Term B Loan advanced
by Bank under this Agreement, provided Borrower (i) provides written notice to
Bank of its election to prepay such Term Loan at least ten (10) days prior to
such prepayment, and (ii) pays to the Bank on the date of such prepayment an
amount equal to the sum of (A) all outstanding principal of such Term Loan being
prepaid plus accrued and unpaid interest thereon through the prepayment date,
(B) the Final Payment, (C) the Prepayment Fee, plus (D) all other Obligations
that are due and payable, including Bank Expenses and interest at the Default
Rate with respect to any past due amounts.

 

2.3          Interest Rate, Payments, and Calculations.

 

(a)          Interest Rate. Except as set forth in Section 2.3(b) below, the
Term Loan shall bear interest, on the outstanding Daily Balance thereof, at a
floating per annum rate equal to the Effective Interest Rate.

 

(b)          Late Fee; Default Rate. If any payment is not made within ten (10)
days after the date such payment is due, Borrower shall pay Bank a late fee
equal to the lesser of (i) five percent (5%) of the amount of such unpaid amount
or (ii) the maximum amount permitted to be charged under applicable law, not in
any case to be less than Twenty-Five Dollars ($25.00). All Obligations shall
bear interest, from and after the occurrence and during the continuance of an
Event of Default, at a rate equal to five (5) percentage points above the
interest rate applicable immediately prior to the occurrence of the Event of
Default.

 

(c)          Payments. Interest hereunder shall be due and payable on the first
calendar day of each month during the term hereof. Bank shall, at its option,
charge such interest, all Bank Expenses, and all Periodic Payments against any
of Borrower’s deposit accounts (including but not limited to the Designated
Deposit Account), in which case those amounts shall thereafter accrue interest
at the rate then applicable hereunder. Any interest not paid when due shall be
compounded by becoming a part of the Obligations, and such interest shall
thereafter accrue interest at the rate then applicable hereunder. All payments
shall be free and clear of any taxes, withholdings, duties, impositions or other
charges, to the end that Bank will receive the entire amount of any Obligations
payable hereunder, regardless of source of payment.

 

(d)          Computation. In the event the Index Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, as set forth in the definition of “Effective Interest Rate.” All
interest chargeable under the Loan Documents shall be computed on the basis of a
three hundred sixty (360) day year for the actual number of days elapsed.

 

 10 

 

 

2.4          Crediting Payments. Prior to the occurrence of an Event of Default,
Bank shall credit a wire transfer of funds, check or other item of payment to
such deposit account or Obligation as Borrower specifies. After the occurrence
of an Event of Default, unless such Event of Default is either waived by the
Bank in its sole discretion or cured to the Bank’s satisfaction and Bank upon
such Event of Default having been cured decides in its sole discretion not to
further exercises its remedies hereunder in connection therewith, the receipt by
Bank of any wire transfer of funds, check, or other item of payment shall be
immediately applied to conditionally reduce Obligations, but shall not be
considered a payment on account unless such payment is of immediately available
federal funds or unless and until such check or other item of payment is honored
when presented for payment. Notwithstanding anything to the contrary contained
herein, any wire transfer or payment received by Bank after 1:00 p.m. Pacific
time shall be deemed to have been received by Bank as of the opening of business
on the immediately following Business Day. Whenever any payment to Bank under
the Loan Documents would otherwise be due (except by reason of acceleration) on
a date that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

 

2.5          Fees. Borrower shall pay to Bank the following:

 

(a)          Diligence Deposit. The Bank acknowledges prior receipt of diligence
deposit from Borrower in the amount of Twenty-Five Thousand Dollars ($25,000) on
or about May 27, 2016 and agrees that such deposit will be applied in the
following order: towards payment of the Bank Expenses payable on the Closing
Date in accordance with Section 2.5(f) and, to the extent that any diligence
deposit is remaining thereafter, towards payment of the closing fee in
accordance with Section 2.5(b).

 

(b)          Closing Fee. A fully earned and non-refundable closing fee equal to
Fifty Thousand Dollars ($50,000) shall be due and payable on the Closing Date;

 

(c)          Final Payment. The Final Payment, when due hereunder;

 

(d)          Prepayment Fee. The Prepayment Fee, when due hereunder;

 

(e)          Success Fee. The Success Fee (as defined in the Success Fee
Letter), when due thereunder; and

 

(f)          Bank Expenses. On the Closing Date, all Bank Expenses incurred
through such date and, after the Closing Date, all Bank Expenses as and when
they are incurred by Bank.

 

2.6         Term. This Agreement shall become effective on the date hereof and,
subject to Section 13.7, shall continue in full force and effect for so long as
any Obligations under the Loan Documents (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) remain outstanding or Bank has any obligation to
make Credit Extensions under this Agreement. Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default. Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations under the
Loan Documents (other than inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) are outstanding. Furthermore, termination hereof shall not in any way
affect the respective rights and obligations of Borrower and Bank under the
Success Fee Letter.

 

2.7         Secured Promissory Notes. The Term Loans shall be evidenced by a
Secured Promissory Note or Notes in the form attached as Exhibit D hereto (each
a “Secured Promissory Note”), and shall be repayable as set forth in this
Agreement. Borrower irrevocably authorizes the Bank to make or cause to be made,
on or about the Funding Date of any Term Loan or at the time of receipt of any
payment of principal on such Secured Promissory Note, an appropriate notation on
such Secured Promissory Note Record reflecting the making of such Term Loan or
(as the case may be) the receipt of such payment. The outstanding amount of each
Term Loan set forth on such Secured Promissory Note Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to the Bank, but the
failure to record, or any error in so recording, any such amount on such Secured
Promissory Note Record shall not limit or otherwise affect the obligations of
Borrower under any Secured Promissory Note or any other Loan Document to make
payments of principal of or interest on any Secured Promissory Note when due.
Upon receipt of an affidavit of an officer of the Bank as to the loss, theft,
destruction, or mutilation of any of its Secured Promissory Note, Borrower shall
issue, in lieu thereof, a replacement Secured Promissory Note in the same
principal amount thereof and of like tenor.

 

 11 

 

 

3.          Conditions of Loans.

 

3.1           Conditions Precedent to Initial Credit Extension. The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance reasonably
satisfactory to Bank, the following:

 

(a)          this Agreement;

 

(b)          a certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;

 

(c)          UCC National Form Financing Statement;

 

(d)          a duly executed Success Fee Letter;

 

(e)          duly executed original Secured Promissory Notes in favor of the
Bank;

 

(f)           agreement to provide insurance;

 

(g)          payment of the fees and Bank Expenses then due specified in
Section 2.5 hereof;

 

(h)          current financial statements of Borrower;

 

(i)           [reserved];

 

(j)           completed perfection certificate of Borrower (the “Perfection
Certificate”);

 

(k)         a landlord’s consent for each of Borrower’s leased locations;

 

(l)          a bailee waiver for each location where Borrower maintains
Collateral having a book value in excess of Two Hundred Fifty Thousand Dollars
($250,000);

 

(m)        a Disbursement Letter in the form of Exhibit B-1 attached hereto;

 

(n)          a Loan Payment/Advance Request Form in the form of Exhibit B-2
attached hereto;

 

(o)          the certificate(s) for the Shares of CytoSorbents Medical, Inc.,
together with Assignment(s) Separate from certificate(s), duly executed in
blank;

 

(p)          a pledge agreement and other related documents regarding the pledge
to the Bank of a perfected security interest in the Shares of the German Sub;
and

 

(q)          such other documents, and completion of such other matters, as Bank
may reasonably deem necessary or appropriate.

 

3.2         Conditions Precedent to all Credit Extensions. The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the representations and warranties contained in Section 5
shall be true and correct in all material respects on and as of the effective
date of each Credit Extension as though made at and as of each such date (except
for representations and warranties that relate to a specific date, which shall
be true and correct in all material respects as of such date), and no Event of
Default shall have occurred and be continuing, or would exist after giving
effect to such Credit Extension. The making of each Credit Extension shall be
deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this
Section 3.2. Furthermore, the making of each Credit Extension shall be subject
to the (i) delivery by Borrower to the Bank, to the extent not delivered at the
Closing, of duly executed original Secured Promissory Notes, in number, form and
content acceptable to the Bank, with respect to such Credit Extension made by
the Bank after the Closing Date and (ii) in the event of Credit Extension of
Term B Loans, the Required Reserves Test must be met on the Funding Date of the
Term B Loans and the Seventy Five Percent Test must be met on or before the
Funding Date of the Term B Loans but no earlier than ten (10) days prior to the
Funding Date of the Term B Loans.

 

 12 

 

 

3.3           Procedures for Borrowing. Whenever Borrower desires a Term Loan,
Borrower will notify Bank no later than 3:00 p.m. Pacific time, three (3)
Business Days prior to the date the Term Loan is to be made. Each such
notification shall be made (i) by telephone or in-person followed by written
confirmation from Borrower within twenty four (24) hours, (ii) by electronic
mail or facsimile transmission, or (iii) by delivering to Bank a Loan
Payment/Advance Request Form in substantially the form of Exhibit B-2 hereto.
Bank shall be entitled to rely on any notice given by a person who Bank
reasonably believes to be a Responsible Officer or a designee thereof, and
Borrower shall indemnify and hold Bank harmless for any damages or loss suffered
by Bank as a result of such reliance. Bank will credit the amount of Term Loan
made under this Section 3.3 to Borrower’s deposit account.

 

4.          Creation of Security Interest.

 

4.1           Grant of Security Interest. Borrower grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except as set forth in the
Perfection Certificate, such security interest constitutes a valid, first
priority security interest in the presently existing Collateral, other than
Permitted Liens, and will constitute a valid, first priority security interest
in Collateral, other than Permitted Liens, acquired after the date hereof.

 

4.2           Delivery of Additional Documentation Required. Borrower shall from
time to time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all financing statements and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue the
perfection of Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.
Borrower from time to time may deposit with Bank specific time deposit accounts
to secure specific Obligations. Borrower authorizes Bank to hold such balances
in pledge and to decline to honor any drafts thereon or any request by Borrower
or any other Person to pay or otherwise transfer any part of such balances for
so long as the Obligations are outstanding.

 

4.3           Right to Inspect. Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.

 

4.4           Pledge of Collateral. Borrower hereby pledges, assigns and grants
to the Bank a security interest in all the Shares, together with all proceeds
and substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing,
as security for the performance of the Obligations. On the Closing Date, or, to
the extent not certificated as of the Closing Date, within fifteen (15) days of
the certification of any Shares, the certificate or certificates for the Shares
will be delivered to the Bank, accompanied by an instrument of assignment duly
executed in blank by Borrower. To the extent required by the terms and
conditions governing the Shares, Borrower shall cause the books of each entity
whose Shares are part of the Collateral and any transfer agent to reflect the
pledge of the Shares. Upon the occurrence and during the continuance of an Event
of Default hereunder and continuing only until all of the Obligations
outstanding under the Loan Documents have been fully repaid, the Bank may effect
the transfer of any securities included in the Collateral (including but not
limited to the Shares) into the name of the Bank and cause new (as applicable)
certificates representing such securities to be issued in the name of Bank or
its transferee. Borrower will execute and deliver such documents, and take or
cause to be taken such actions, as the Bank may reasonably request to perfect or
continue the perfection of the Bank’s security interest in the Shares. Unless an
Event of Default shall have occurred and be continuing, Borrower shall be
entitled to exercise any voting rights with respect to the Shares and to give
consents, waivers and ratifications in respect thereof, provided that no vote
shall be cast or consent, waiver or ratification given or action taken which
would be inconsistent with any of the terms of this Agreement or which would
constitute or create any violation of any of such terms. All such rights to vote
and give consents, waivers and ratifications shall terminate upon the occurrence
and continuance of an Event of Default.

 

 13 

 

 

5.          Representations and Warranties.

 

Borrower represents and warrants as follows:

 

5.1           Due Organization and Qualification. Borrower and each Subsidiary
is a corporation duly existing under the laws of its jurisdiction of
incorporation and qualified and licensed to do business in any state in which
the conduct of its business or its ownership of property requires that it be so
qualified.

 

5.2           Due Authorization; No Conflict. The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Articles of Incorporation or Bylaws, nor will
they constitute an event of default under any material agreement to which
Borrower is a party or by which Borrower is bound. Borrower is not in default
under any material agreement to which it is a party or by which it is bound.

 

5.3           No Prior Encumbrances. Borrower has good and marketable title to
its material property, free and clear of Liens, except for Permitted Liens.

 

5.4           Merchantable Inventory. All Inventory is in all material respects
of good and marketable quality, free from all material defects, except for
Inventory for which adequate reserves have been made.

 

5.5           Intellectual Property. Borrower is the sole owner of the
Intellectual Property, except for non-exclusive licenses granted by Borrower to
its customers in the ordinary course of business. Except for the Purolite
Settlement Agreement, each of the Patents is valid and enforceable, and no part
of the Intellectual Property has been judged invalid or unenforceable, in whole
or in part, and no claim has been made that any part of the material
Intellectual Property violates the rights of any third party. Except as set
forth in the Perfection Certificate, Borrower is not a party to, or bound by,
any agreement that restricts the grant by Borrower of a security interest in
Borrower’s rights under such agreement.

 

5.6           Name; Location of Chief Executive Office. Except as disclosed in
the Perfection Certificate or as disclosed by Borrower under Section 7.2,
Borrower has not done business under any name other than that specified on the
signature page hereof. The chief executive office of Borrower is located at the
address indicated in Section 10 hereof or such other address as provided by
Borrower under Section 7.2. All Borrower’s Inventory and Equipment is located
only at the location set forth in Section 10 hereof or such other address as
provided by Borrower under Section 7.2.

 

5.7           Litigation. Except as set forth in the Perfection Certificate,
there are no actions or proceedings pending by or against Borrower or any
Subsidiary before any court or administrative agency in which an adverse
decision could reasonably be expected to have a Material Adverse Effect.

 

5.8           No Material Adverse Change in Financial Statements. All
consolidated and consolidating financial statements related to Borrower and any
Subsidiary that Bank has received from Borrower fairly present in all material
respects Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating results of operations for the period then ended.
There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.

 

5.9           Solvency, Payment of Debts. Borrower is solvent and able to pay
its debts (including trade debts) as they mature.

 

 14 

 

 

5.10         Regulatory Compliance. Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA, and no event has occurred resulting from Borrower’s failure to
comply with ERISA that could reasonably be expected to result in Borrower’s
incurring any material liability. Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940. Borrower is not engaged principally, or as one
of the important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulations T and
U of the Board of Governors of the Federal Reserve System). Borrower has
complied with all the provisions of the Federal Fair Labor Standards Act.
Borrower has not violated any statutes, laws, ordinances or rules applicable to
it, violation of which could reasonably be expected to have a Material Adverse
Effect.

 

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person. None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.

 

5.11         Environmental Condition. Except as disclosed in the Perfection
Certificate, none of Borrower’s or any Subsidiary’s properties or assets have
ever been used by Borrower or any Subsidiary or, to the best of Borrower’s
knowledge, by previous owners or operators, in the disposal of, or to produce,
store, handle, treat, release, or transport, any hazardous waste or hazardous
substance other than in accordance with applicable law; to the best of
Borrower’s knowledge, none of Borrower’s properties or assets have ever been
designated or identified in any manner pursuant to any environmental protection
statute as a hazardous waste or hazardous substance disposal site, or a
candidate for closure pursuant to any environmental protection statute; no lien
arising under any environmental protection statute has attached to any revenues
or to any real or personal property owned by Borrower or any Subsidiary; and
neither Borrower nor any Subsidiary has received a summons, citation, notice, or
directive from the Environmental Protection Agency or any other federal, state
or other governmental agency concerning any action or omission by Borrower or
any Subsidiary resulting in the releasing, or otherwise disposing of hazardous
waste or hazardous substances into the environment.

 

5.12         Taxes. Borrower and each Subsidiary have filed or caused to be
filed all material tax returns required to be filed, and have paid, or have made
adequate provision for the payment of, all taxes reflected therein, except to
the extent such taxes are being contested in accordance with the following
sentence (for the purposes hereof, any and all taxes in the aggregate amount of
One Hundred Thousand Dollars ($100,000) or more shall be deemed to be material,
individually and collectively). Borrower and each of its Subsidiaries, may defer
payment of any contested taxes, provided that Borrower or such Subsidiary,
(a) in good faith contests its obligation to pay the taxes by appropriate
proceedings promptly and diligently instituted and conducted, (b) notifies Bank
in writing of the commencement of, and any material development in, the
proceedings, and (c) posts bonds or takes any other steps required to prevent
the applicable ggovernmental aauthority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a Permitted Lien.

 

5.13         Subsidiaries. Borrower does not own any stock, partnership interest
or other equity securities of any Person, except for Permitted Investments and
the Shares of its Subsidiaries identified on the Perfection Certificate on the
Closing Date.

 

5.14         Government Consents. Borrower and each Subsidiary have obtained all
material consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrower’s business as currently
conducted.

 

 15 

 

 

5.15         Accounts. Other than as set forth on the Perfection Certificate,
none of Borrower’s nor any Subsidiary’s Collateral Accounts (other than the
German Sub’s and Swiss Sub’s Collateral Accounts maintained outside the United
States and otherwise disclosed to Borrower) is maintained or invested with a
Person other than Bank.

 

5.16         Use of Proceeds. Borrower shall use the proceeds of the Term Loan
solely as working capital and to fund its general business requirements in
accordance with the provisions of this Agreement, and not for personal, family,
household or agricultural purposes.

 

5.17         Full Disclosure. No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading in light of the circumstances under which they were
made, it being recognized by Bank that the projections and forecasts have been
provided by Borrower in good faith and based upon reasonable assumptions and are
not to be viewed as representations, warranties, statements or facts, and that
actual results during the period or periods covered by any such projections and
forecasts may differ from the projected or forecasted results; provided,
however, nothing herein is meant to affect, nor shall it affect, any of
Borrower’s obligations and covenants hereunder, including without limitation the
financial covenant set forth in Section 6.13, or any other provisions of this
Agreement that may be contingent upon the achievement of certain financial
results by Borrower.

 

5.18         Shares. Borrower has full power and authority to create a first
lien on the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement. To
Borrower’s knowledge, there are no subscriptions, warrants, rights of first
refusal or other restrictions on transfer relative to, or options exercisable
with respect to the Shares. The Shares have been and will be duly authorized and
validly issued, and are fully paid and non-assessable. To Borrower’s knowledge,
the Shares are not the subject of any present or threatened suit, action,
arbitration, administrative or other proceeding, and Borrower knows of no
reasonable grounds for the institution of any such proceedings.

 

6.          Affirmative Covenants.

 

Borrower shall do all of the following:

 

6.1           Good Standing. Borrower shall maintain its and each of its
Subsidiaries’ corporate existence and good standing in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which it is
required under applicable law, in each case where the loss of which could
reasonably be expected to have a Material Adverse Effect. Borrower shall
maintain, and shall cause each of its Subsidiaries to maintain, in force all
licenses, approvals and agreements, in each case where the loss of which could
reasonably be expected to have a Material Adverse Effect.

 

6.2           Government Compliance. Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA. Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could reasonably be expected to have a Material Adverse Effect.

 

6.3           Financial Statements, Reports, Certificates. Borrower shall
deliver the following to Bank: (a) as soon as available, but in any event within
thirty (30) days after the end of each calendar month, a company prepared
consolidated balance sheet, income statement and, for each calendar month that
is the last month of a fiscal quarter, cash flow statement, covering Borrower’s
consolidated operations during such period (except that the cash flow statement
shall cover the entire applicable fiscal quarter), prepared in accordance with
GAAP, consistently applied, in a form acceptable to Bank and certified by a
Responsible Officer; (b) as soon as available, but in any event within ninety
(90) days after the end of Borrower’s fiscal year, audited consolidated
financial statements of Borrower prepared in accordance with GAAP, consistently
applied, together with an unqualified opinion on such financial statements of an
independent certified public accounting firm reasonably acceptable to Bank; (c)
copies of all statements, reports and notices sent or made available generally
by Borrower to its security holders or to any holders of Subordinated Debt and,
if applicable, within five (5) days of such filings, all reports on Forms 10-K
and 10-Q filed with the Securities and Exchange Commission; (d) promptly upon
receipt of notice thereof, a report of any legal actions pending or threatened
in writing against Borrower or any Subsidiary that could reasonably be expected
to result in damages or costs to Borrower or any Subsidiary of One Hundred
Thousand Dollars ($100,000) or more; (e) as soon as available, but in any event
no later than the earlier to occur of thirty (30) days following the beginning
of each fiscal year or the date of approval by Borrower’s board of directors, an
annual operating budget and financial projections (including income statements,
balance sheets and cash flow statements) for such fiscal year, presented in a
quarterly format (provided, however, the projected revenues must be set forth
for each month of such fiscal year), approved by Borrower’s board of directors,
and in form and substance reasonably acceptable to Bank; and (f) such budgets,
sales projections, operating plans or other financial information as Bank may
reasonably request from time to time.

 

 16 

 

 

Borrower shall deliver to Bank with the monthly financial statements a
Compliance Certificate signed by a Responsible Officer in substantially the form
of Exhibit C hereto.

 

Bank shall have a right from time to time hereafter to audit Borrower’s Accounts
and appraise Collateral at Borrower’s expense, provided that such audits will be
conducted no more often than every six (6) months unless an Event of Default has
occurred and is continuing.

 

6.4           Inventory; Returns. Borrower shall keep all Inventory in good and
marketable condition, free from all material defects, except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at the
time of the execution and delivery of this Agreement. Borrower shall promptly
notify Bank of all returns and recoveries and of all disputes and claims, where
the return, recovery, dispute or claim involves more than Two Hundred Fifty
Thousand Dollars ($250,000).

 

6.5           Taxes. Borrower shall make, and shall cause each Subsidiary to
make, due and timely payment or deposit of all material federal, state, and
local taxes, assessments, or contributions required of it by law, and will
execute and deliver to Bank, on demand, appropriate certificates attesting to
the payment or deposit thereof; and Borrower will make, and will cause each
Subsidiary to make, timely payment or deposit of all material tax payments and
withholding taxes required of it by applicable laws, including, but not limited
to, those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Bank with proof
satisfactory to Bank indicating that Borrower or a Subsidiary has made such
payments or deposits; provided that Borrower or a Subsidiary need not make any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrower.

 

6.6         Insurance.

 

(a)          Borrower, at its expense, shall keep the Collateral insured against
loss or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, as ordinarily insured against by other owners in
similar businesses conducted in the locations where Borrower’s business is
conducted on the date hereof. Borrower shall also maintain insurance relating to
Borrower’s business, ownership and use of the Collateral in amounts and of a
type that are customary to businesses similar to Borrower’s.

 

(b)          All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to Bank. All such
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee thereof, and all liability insurance policies shall show the Bank as an
additional insured and all such insurance policies shall specify that the
insurer must give at least twenty (20) days’ notice to Bank before canceling its
policy for any reason. Upon Bank’s request, Borrower shall deliver to Bank
certified copies of such policies of insurance and evidence of the payments of
all premiums therefor. All proceeds payable under any such policy shall, at the
option of Bank, be payable to Bank to be applied on account of the Obligations
to amounts due; provided that, notwithstanding the foregoing, so long as no
Event of Default has occurred and is continuing, Borrower shall be permitted to
reinvest up to $500,000 of such proceeds in any fiscal year into its business
within 180 days of receipt thereof.

 

 17 

 

 

6.7          Accounts. Borrower shall (i) maintain and shall cause each of its
Subsidiaries to maintain its primary depository, operating, and investment
accounts with Bank (including, without limitation, all depository, operating,
and investment accounts maintained in the United States) and (ii) endeavor to
utilize and shall cause each of its Subsidiaries to endeavor to utilize Bank’s
International Banking Division for any international banking services required
by Borrower, including, but not limited to, foreign currency wires, hedges and
swaps. Notwithstanding the foregoing, Borrower may continue to maintain its
account (i) with Chase Bank in an amount not to exceed Fifty Thousand Dollars
($50,000) at any time and (ii) with Merrill Lynch (as set forth on the
Perfection Certificate on the date hereof) in an amount not to exceed Two
Hundred Fifty Thousand Dollars ($250,000) at any time until Borrower’s
certificate of deposit associated with such account matures on August 10, 2016;
provided, however, promptly after such certificate of deposit with Merrill Lynch
matures, Borrower must provide evidence of closure of such Merrill Lynch account
to Bank, which evidence must be reasonably acceptable to the Bank and transfer
all funds therein to an account maintained with Bank. Notwithstanding anything
herein to the contrary (including any provisions of Section 7.7), for so long as
the Collateral Accounts maintained with Chase Bank and Merrill Lynch (each as
described in this Section 6.7) are maintained in accordance with the provision
of this Section 6.7, no control agreements shall be required by the Bank with
respect thereto.

 

6.8          Intellectual Property Rights. Borrower and each of its Subsidiaries
shall: (a) use commercially reasonable efforts to protect, defend and maintain
the validity and enforceability of its Intellectual Property that is material to
Borrower’s business; (b) promptly advise Bank in writing of infringement by a
third party of its Intellectual Property; (c) on a quarterly basis, advise Bank
of any material changes to the composition of Intellectual Property; and (d) not
allow any Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Bank’s prior written consent.

 

6.9          Landlord Waivers; Bailee Waivers. In the event that Borrower or any
of its Subsidiaries, after the Closing Date, intends to add any new offices or
business locations, including warehouses, or otherwise store any portion of the
Collateral with, or deliver any portion of the Collateral to, a bailee, in each
case pursuant to Section 7.2, then Borrower or such Subsidiary will first notify
Bank and, in the event that the Collateral at any new location is valued in
excess of Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate or
includes any of the books and records of Borrower or any of its Subsidiaries,
Borrower shall obtain from such bailee or landlord, as applicable, a bailee
waiver or landlord waiver, as applicable, in form and substance reasonably
satisfactory to Bank within thirty (30) days from the addition of any new
offices or business locations, or any such storage with or delivery to any such
bailee, as the case may be; provided, however, no waiver shall be required with
respect to a new office, business location or bailee of a Foreign Subsidiary
that is neither a party hereto nor a guarantor of the Obligations.

 

6.10        Creation/Acquisition of Subsidiaries. In the event Borrower, or any
of its Subsidiaries creates or acquires any Subsidiary, Borrower shall provide
prior written notice to Bank of the creation or acquisition of such new
Subsidiary and take all such action as may be reasonably required by Bank to
cause each such Subsidiary to become a co-Borrower hereunder or to guarantee the
Obligations of Borrower under the Loan Documents and, in each case, grant a
continuing pledge and security interest in and to the assets of such Subsidiary
(as described on Exhibit A hereto); and Borrower (or its Subsidiary, as
applicable) shall grant and pledge to Bank a perfected security interest in the
all of the Shares of each newly created Subsidiary; provided, however, no
Foreign Subsidiary will be required to become a co-Borrower hereunder or to
guarantee the Obligations of Borrower under the Loan Documents to the extent
Borrower demonstrates to the Bank’s reasonable satisfaction that such action
creates a present and existing adverse tax consequence to Borrower under the
U.S. Internal Revenue Code. For the purposes of clarification, the German Sub
will not be required become a co-Borrower hereunder or to guarantee the
Obligations of Borrower under the Loan Documents.

 

6.11        Litigation Cooperation. Commencing on the Closing Date and
continuing through the termination of this Agreement, make available to Bank,
without expense to Bank, Borrower and each of Borrower’s officers, employees and
agents and Borrower’s Books, to the extent that Bank may reasonably deem them
necessary to prosecute or defend any third-party suit or proceeding instituted
by or against Bank with respect to any Collateral or relating to Borrower.

 

 18 

 

 

6.12        Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

6.13        Financial Covenant.

 

(a)          Following the funding of the Term B Loans hereunder, the Borrower
must satisfy the Seventy Five Percent Test each month, as determined by the Bank
on the date of the receipt of the monthly financial statements by the Bank in
accordance with Section 6.3 hereof.

 

(b)          If, after the Funding Date of the Term B Loans, the aggregate cash
reserves of Borrower (held in accounts maintained with the Bank or in such
accounts as are subject to one or more account control agreements with the Bank
in form and substance satisfactory to Bank) for any given month, as determined
by the Bank based on evidence reasonably acceptable to the Bank, exceed One
Hundred Twenty Five percent (125%) of the then outstanding aggregate outstanding
principal amount of the Term Loans, Borrower shall not be required to comply
with the provisions of Section 6.13(a) for such month.

 

7.          Negative Covenants.

 

Borrower will not do any of the following:

 

7.1          Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, other than: (i) Transfers of Inventory
in the ordinary course of business; (ii) Transfers of non-exclusive licenses and
similar arrangements for the use of the property of Borrower or its Subsidiaries
in the ordinary course of business; (iii) intercompany Transfers between or
among Borrower and co-Borrower or guarantor of Obligations, in each case located
in, formed or incorporated under the laws of, and primarily conducting its
business in the United States; (iv) Transfers of worn-out or obsolete Equipment
and (v) making of royalty payments in accordance with the terms of the Purolite
Settlement Agreement and the Guillermina Vega Montiel Agreement.

 

7.2          Change in Business; Change in Control or Executive Office. Engage
in any business, or permit any of its Subsidiaries to engage in any business,
other than the businesses currently engaged in by Borrower and any business
substantially similar or related thereto (or incidental thereto); or cease to
conduct business in the manner conducted by Borrower as of the Closing Date; or
suffer or permit a Change in Control; or without thirty (30) days prior written
notification to Bank, relocate its chief executive office or state of
incorporation or change its legal name; or without Bank’s prior written consent,
change the date on which its fiscal year ends. Furthermore, Borrower shall not,
without at least thirty (30) days’ prior written notice to Bank add any new
offices or business locations, including warehouses (unless such new offices or
business locations contain less than Two Hundred Fifty Thousand Dollars
($250,000) in assets or property of Borrower or any of its Subsidiaries).

 

7.3          Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person.

 

7.4          Indebtedness. Create, incur, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.

 

7.5          Encumbrances. Create, incur, assume or suffer to exist any Lien
with respect to any of its property (including without limitation, its
Intellectual Property) or assign or otherwise convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, in each case, except for Permitted Liens, or agree with any Person other
than Bank not to grant a security interest in, or otherwise encumber, any of its
property (including without limitation, its Intellectual Property), or permit
any Subsidiary to do so.

 

 19 

 

 

7.6           Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, or permit any of its Subsidiaries to do so, except that Borrower may
repurchase the stock of former employees pursuant to stock repurchase agreements
as long as an Event of Default does not exist prior to such repurchase or would
not exist after giving effect to such repurchase.

 

7.7           Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or, maintain any Collateral Accounts with a
Person other than Bank or permit any of its Subsidiaries to do so (other than
the Collateral Accounts maintained by the German Sub and the Swiss Sub outside
the United States and otherwise disclosed to the Bank) unless such Person has
entered into an account control agreement with Bank in form and substance
satisfactory to Bank; or suffer or permit any Subsidiary to be a party to, or be
bound by, an agreement that restricts such Subsidiary from paying dividends or
otherwise distributing property to Borrower.

 

7.8           Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for (i) transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person, (ii)
Permitted Investments and Permitted Indebtedness to be made in or to Affiliates
and (iii) sales of inventory from Borrower to German Sub pursuant to standard
transfer pricing arrangements and in the ordinary course of business.

 

7.9           Subordinated Debt. Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
contained in any documentation relating to the Subordinated Debt without Bank’s
prior written consent.

 

7.10         Inventory and Equipment. Store any Inventory or Equipment having a
book value in excess of Two Hundred Fifty Thousand Dollars ($250,000) with a
bailee, warehouseman, or other third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in pledge possession of the warehouse receipt,
where negotiable, covering such Inventory or Equipment. Store or maintain any
Equipment or Inventory at a location other than the location set forth in
Section 10 of this Agreement or as disclosed under Section 7.2 hereof; provided,
however, Borrower must at all times be in compliance with Section 6.9 hereof.

 

7.11         Compliance. Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose. Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could reasonably be expected to have a Material
Adverse Effect, or permit any of its Subsidiaries to do any of the foregoing.

 

7.12         Compliance with Anti-Terrorism Laws. Bank hereby notifies Borrower
and each of its Subsidiaries that pursuant to the requirements of Anti-Terrorism
Laws, and Bank’s policies and practices, Bank is required to obtain, verify and
record certain information and documentation that identifies Borrower and each
of its Subsidiaries and their principals, which information includes the name
and address of Borrower and each of its Subsidiaries and their principals and
such other information that will allow Bank to identify such party in accordance
with Anti-Terrorism Laws. Neither Borrower nor any of its Subsidiaries shall,
nor shall Borrower or any of its Subsidiaries permit any Affiliate to, directly
or indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists. Borrower and each of its
Subsidiaries shall immediately notify Bank if Borrower or such Subsidiary has
knowledge that Borrower, or any Subsidiary or Affiliate of Borrower, is listed
on the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering. Neither Borrower nor any of
its Subsidiaries shall, nor shall Borrower or any of its Subsidiaries, permit
any Affiliate to, directly or indirectly, (i) conduct any business or engage in
any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224 or any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224 or other Anti-Terrorism Law.

 

 20 

 

 

7.13        Cash and Cash Equivalent Assets of German Sub and Swiss Sub.

 

(a)          The total cash and cash equivalent assets of the German Sub may not
exceed Five Hundred Thousand Dollars ($500,000) at any given time and any cash
and cash equivalent assets in excess of such amount must be caused to be
distributed to the Borrower.

 

(b)          The total assets of the Swiss Sub may not exceed Two Hundred
Thousand Dollars ($200,000) in value at any given time and any assets in excess
of such amount must be caused to be distributed to the German Sub within 90
days, where such assets shall be subject to the provisions of Section 7.13(a).

 

8.          Events of Default.

 

Any one or more of the following events shall constitute an “Event of Default”
by Borrower under this Agreement:

 

8.1           Payment Default. If Borrower fails to pay, when due, any of the
Obligations.

 

8.2           Covenant Default.

 

(a)          If Borrower fails to perform any obligation under Sections 6.3
(Financial Statements, Reports, Certificates), 6.5 (Taxes), 6.6 (Insurance), 6.7
(Accounts), 6.10 (Creation/Acquisition of Subsidiaries), 6.11 (Litigation
Cooperation) or 6.13 (Financial Covenant), or violates any of the covenants
contained in Article 7 of this Agreement; or

 

(b)          If Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between
Borrower and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
fifteen (15) days after Borrower receives notice thereof or any officer of
Borrower becomes aware thereof; provided, however, that if the default cannot by
its nature be cured within the fifteen (15) day period or cannot after diligent
attempts by Borrower be cured within such fifteen (15) day period, and such
default is likely to be cured within a reasonable time, then Borrower shall have
an additional reasonable period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to have cured such default shall not be deemed an Event of Default
but no Credit Extensions will be made.

 

8.3           Material Adverse Effect. If there occurs a Material Adverse Effect
or there occurs any circumstance or circumstances that could reasonably be
expected to have a Material Adverse Effect.

 

8.4           Attachment. If any portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within fifteen (15) days, or if Borrower
is enjoined, restrained, or in any way prevented by court order from continuing
to conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within fifteen (15)
days after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be required to be made during such cure period).

 

 21 

 

 

8.5           Insolvency. If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within thirty (30) days
(provided that no Credit Extensions will be made prior to the dismissal of such
Insolvency Proceeding).

 

8.6           Other Agreements. If there is a default or other failure to
perform in any agreement to which Borrower is a party or by which it is bound
resulting in a right by a third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of Two
Hundred Fifty Thousand Dollars ($250,000) or which could reasonably be expected
to have a Material Adverse Effect.

 

8.7           Judgments. If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least Two Hundred Fifty
Thousand Dollars ($250,000) shall be rendered against Borrower and shall remain
unsatisfied and unstayed for a period of fifteen (15) days (provided that no
Credit Extensions will be made prior to the satisfaction or stay of such
judgment).

 

8.8           Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

 

8.9           Subordinated Debt. A default or breach occurs under any agreement
between Borrower or any of its Subsidiaries and any creditor of Borrower or any
of its Subsidiaries that signed a subordination, intercreditor, or other similar
agreement with Bank, or any creditor that has signed such an agreement with Bank
breaches any terms of such agreement.

 

8.10         Governmental Approvals. Any consent, authorization, approval,
order, license, franchise, permit, certificate, accreditation, registration,
filing or notice, of, issued by, from or to, or other act by or in respect of,
any governmental authority shall have been revoked, rescinded, suspended,
modified in an adverse manner, or not renewed in the ordinary course for a full
term and such revocation, rescission, suspension, modification or non-renewal
has resulted in or could reasonably be expected to result in a Material Adverse
Effect.

 

9.          Bank’s Rights and Remedies.

 

9.1           Rights and Remedies. Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand (except as required by law), do any one or more
of the following, all of which are authorized by Borrower:

 

(a)          Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5, all Obligations shall become immediately due and payable without
any action by Bank);

 

(b)          Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;

 

(c)          Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

 

(d)          Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

 22 

 

 

(e)          Set off and apply to the Obligations when due (after taking into
account the occurrence of such Event of Default) any and all (i) balances and
deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;

 

(f)          Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

 

(g)          Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;

 

(h)          Bank may credit bid and purchase at any public sale; and

 

(i)          Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.

 

9.2           Power of Attorney. Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) to file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral. The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations outstanding under the Loan Documents have been fully
repaid and performed and Bank’s obligation to provide Credit Extensions
hereunder is terminated.

 

9.3           Accounts Collection. At any time after the occurrence of an Event
of Default unless cured to the satisfaction of (or waived by) Bank, Bank may
notify any Person owing funds to Borrower of Bank’s security interest in such
funds and verify the amount of such Account. Borrower shall collect all amounts
owing to Borrower for Bank, receive in trust all payments as Bank’s trustee, and
immediately deliver such payments to Bank in their original form as received
from the account debtor, with proper endorsements for deposit.

 

9.4           Bank Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
(b) set up such reserves under a loan facility in Section 2.1 as Bank deems
necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.6
of this Agreement, and take any action with respect to such policies as Bank
deems prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

 

 23 

 

 

9.5           Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices, Bank shall not in any way or manner be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
thereto occurring or arising in any manner or fashion from any cause; (c) any
diminution in the value thereof; or (d) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other person whomsoever. All risk of
loss, damage or destruction of the Collateral shall be borne by Borrower.

 

9.6           Remedies Cumulative. Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative.
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrower’s part shall be deemed a continuing waiver. No delay by Bank
shall constitute a waiver, election, or acquiescence by it. No waiver by Bank
shall be effective unless made in a written document signed on behalf of Bank
and then shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

9.7           Demand; Protest. Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which Borrower may in any way be liable.

 

10.         Notices.

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.

 

If to Borrower: CYTOSORBENTS CORPORATION   7 Deer Park Drive   Suite K  
Monmouth Junction, NJ  94010   Attn: Kathleen P. Bloch, Chief Financial Officer
  FAX:  (732) 329-8650   EMAIL:  kbloch@cytosorbents.com     If to Bank: Bridge
Bank, a division of Western Alliance Bank   12220 El Camino Real, Suite 100  
San Diego, CA 92130   Attn:  Bill Wickline  
EMAIL:  bill.wickline@bridgebank.com

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11.         CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California. BORROWER AND BANK EACH HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT. EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

 24 

 

 

12.         JUDICIAL REFERENCE PROVISION.

 

12.1         In the event the Jury Trial Waiver set forth above is not
enforceable, the parties elect to proceed under this Judicial Reference
Provision.

 

12.2         With the exception of the items specified in Section 12.3, below,
any controversy, dispute or claim (each, a “Claim”) between the parties arising
out of or relating to this Agreement or any other document, instrument or
agreement between the undersigned parties (collectively in this Section, the
“Loan Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

 

12.3         The matters that shall not be subject to a reference are the
following: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including, without
limitation, set-off), (iii) appointment of a receiver and (iv) temporary,
provisional or ancillary remedies (including, without limitation, writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). This reference provision does not limit the right of any party to
exercise or oppose any of the rights and remedies described in clauses (i) and
(ii) or to seek or oppose from a court of competent jurisdiction any of the
items described in clauses (iii) and (iv). The exercise of, or opposition to,
any of those items does not waive the right of any party to a reference pursuant
to this reference provision as provided herein.

 

12.4         The referee shall be a retired judge or justice selected by mutual
written agreement of the parties. If the parties do not agree within ten (10)
days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).

 

12.5         The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.

 

12.6         The referee will have power to expand or limit the amount and
duration of discovery. The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever. Unless otherwise ordered based upon good
cause shown, no party shall be entitled to “priority” in conducting discovery,
depositions may be taken by either party upon seven (7) days written notice, and
all other discovery shall be responded to within fifteen (15) days after
service. All disputes relating to discovery which cannot be resolved by the
parties shall be submitted to the referee whose decision shall be final and
binding.

 

 25 

 

 

12.7         Except as expressly set forth herein, the referee shall determine
the manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

12.8         The referee shall be required to determine all issues in accordance
with existing case law and the statutory laws of the State of California. The
rules of evidence applicable to proceedings at law in the State of California
will be applicable to the reference proceeding. The referee shall be empowered
to enter equitable as well as legal relief, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
court proceeding, including without limitation motions for summary judgment or
summary adjudication. The referee shall issue a decision at the close of the
reference proceeding which disposes of all claims of the parties that are the
subject of the reference. Pursuant to CCP § 644, such decision shall be entered
by the Court as a judgment or an order in the same manner as if the action had
been tried by the Court and any such decision will be final, binding and
conclusive. The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee. The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.

 

12.9         If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

 

12.10         THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES
AND CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE
AND NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS
REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR
AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

 

13.         General Provisions.

 

13.1         Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion. Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder; provided, however, so long as no
Event of Default has occurred and is continuing, Bank may not transfer its
obligations, rights or benefits hereunder (other than in connection with (x)
assignments by Bank due to a forced divestiture at the request of any regulatory
agency; or (y) upon the occurrence of a default, event of default or similar
occurrence with respect to a Bank’s own financing or securitization
transactions), without Borrower’s consent, to any Person which is an Affiliate
or Subsidiary of Borrower, a direct competitor of Borrower or a vulture hedge
fund, each as determined by the Bank in its reasonable discretion.

 

13.2         Indemnification. Borrower shall defend, indemnify and hold harmless
Bank and its officers, employees, and agents against: (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement; and (b) all
losses or Bank Expenses in any way suffered, incurred, or paid by Bank as a
result of or in any way arising out of, following, or consequential to
transactions between Bank and Borrower whether under this Agreement, or
otherwise (including without limitation reasonable attorneys’ fees and
expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.

 

 26 

 

 

13.3         Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

13.4         Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

13.5         Amendments in Writing, Integration. Neither this Agreement nor the
Loan Documents can be amended or terminated orally. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

 

13.6         Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

 

13.7         Survival. All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations under the Loan Documents remain outstanding or Bank has any
obligation to make Credit Extensions to Borrower. The obligations of Borrower to
indemnify Bank with respect to the expenses, damages, losses, costs and
liabilities described in Section 13.2 shall survive until all applicable statute
of limitations periods with respect to actions that may be brought against Bank
have run. Furthermore, as set forth above, termination hereof shall not in any
way affect the respective rights and obligations of Borrower and Bank under the
Success Fee Letter.

 

13.8         Confidentiality. In handling any confidential information Bank and
all employees and agents of Bank, including but not limited to accountants,
shall exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Bank in connection with their present or prospective business
relations with Borrower, (ii) to prospective transferees or purchasers of any
interest in the Loans, (iii) as required by law, regulations, rule or order,
subpoena, judicial order or similar order, (iv) as may be required in connection
with the examination, audit or similar investigation of Bank and (v) as Bank may
determine in connection with the enforcement of any remedies hereunder.
Confidential information hereunder shall not include information that either:
(a) is in the public domain or in the knowledge or possession of Bank when
disclosed to Bank, or becomes part of the public domain after disclosure to Bank
through no fault of Bank; or (b) is disclosed to Bank by a third party, provided
Bank does not have actual knowledge that such third party is prohibited from
disclosing such information.

 

13.9         Patriot Act Notice.  Bank notifies Borrower that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “ Patriot Act “), it is required to obtain, verify
and record information that identifies Borrower, which information includes
names and addresses and other information that will allow Bank to identify the
Borrower in accordance with the Patriot Act.

 

13.10         Short Selling Transactions. Until the later of (i) repayment of
all Term Loans hereunder by Borrower and (ii) termination of the Success Fee
Letter, the Bank shall not itself engage in, or direct any third party to engage
in on the Bank’s behalf, any transaction whereby the Bank may benefit from a
decline in the Borrower’s stock price.

 

 27 

 

 

13.11         Borrower Liability. Either Borrower may, acting singly, request
Credit Extensions hereunder. Each Borrower hereby appoints the other as agent
for the other for all purposes hereunder, including with respect to requesting
Credit Extensions hereunder. Each Borrower hereunder shall be jointly and
severally obligated to repay all Credit Extensions made hereunder, regardless of
which Borrower actually receives said Credit Extension, as if each Borrower
hereunder directly received all Credit Extensions. Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law,
including, without limitation, the benefit of California Civil Code Section 2815
permitting revocation as to future transactions and the benefit of California
Civil Code Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850,
and 2899 and 3433, and (b) any right to require Bank to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Bank may exercise or not exercise any right or
remedy it has against any Borrower or any security it holds (including the right
to foreclose by judicial or non-judicial sale) without affecting any Borrower’s
liability. Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating Borrower
to the rights of Bank under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by Borrower with respect to the Obligations in connection
with this Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void. If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.

 

14.         NOTICE OF FINAL AGREEMENT.

 

BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES THAT: (A) THIS WRITTEN
AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES, (B) THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND (C) THIS WRITTEN AGREEMENT
MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

[Balance of Page Intentionally Left Blank]

 

 28 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  CytoSorbents Corporation, a Delaware corporation       By: /s/ Dr. Phillip P.
Chan       Title: President and Chief Executive Officer       CytoSorbents
Medical, Inc., a Delaware corporation       By: /s/ Dr. Phillip P. Chan      
Title: President and Chief Executive Officer       Western Alliance Bank, an
Arizona corporation       By: /s/ Lindsay Schwallie       Title: Vice President
of Portfolio Management

 



Signature Page to Loan and Security Agreement

 

 

 

 

EXHIBIT A

 

DEBTOR: CYTOSORBENTS CORPORATION, a Delaware corporation       CYTOSORBENTS
MEDICAL, INC., a Delaware corporation     SECURED PARTY: WESTERN ALLIANCE BANK,
an Arizona corporation

 

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

 

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

 

(a)         all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

 

(b)         any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

 

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Bank’s security interest in such Accounts and such other property of Borrower
that are proceeds of the Intellectual Property; and (ii) more than 65% of the
total combined voting power of all classes of stock entitled to vote the shares
of capital stock (the “Shares”) of any Foreign Subsidiary, if Borrower
demonstrates to Bank’s reasonable satisfaction that a pledge of more than sixty
five percent (65%) of the Shares of such Subsidiary creates a present and
existing adverse tax consequence to Borrower under the U.S. Internal Revenue
Code; and (iii) any license or contract, in each case if the granting of a Lien
in such license or contract is prohibited by or would constitute a default under
the agreement governing such license or contract (but (A) only to the extent
such prohibition is enforceable under applicable law and (B) other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-408 or 9-409 (or any other Section) of Division 9 of the Code);
provided that upon the termination, lapsing or expiration of any such
prohibition, such license or contract, as applicable, shall automatically be
subject to the security interest granted in favor of Bank hereunder and become
part of the “Collateral.”

 

Pursuant to the terms of a certain negative pledge arrangement with the Bank,
Borrower has agreed not to encumber any of its Intellectual Property.

 

 

 

 

Exhibit B-1

 

DISBURSEMENT LETTER

June __, 2016

 

The undersigned, being the duly elected and acting                              
of CYTOSORBENTS CORPORATION, a Delaware corporation as a Borrower (as defined in
the Loan Agreement), on behalf of itself and all Borrowers, does hereby certify
to WESTERN ALLIANCE BANK, an Arizona corporation (“Bank”), in connection with
that certain Loan and Security Agreement dated as of June __, 2016, by and among
Borrower and Bank (the “Loan Agreement”; with other capitalized terms used
herein having the meanings ascribed thereto in the Loan Agreement) that:

 

1.         The representations and warranties made by Borrower in Section 5 of
the Loan Agreement and in the other Loan Documents are true and correct in all
material respects as of the date hereof.

 

2.         No event or condition has occurred that would constitute an Event of
Default under the Loan Agreement or any other Loan Document.

 

3.         Borrower is in compliance with the covenants and requirements
contained in Sections 5, 6 and 7 of the Loan Agreement.

 

4.         All conditions referred to in Section 3 of the Loan Agreement to the
making of the Loan to be made on or about the date hereof have been satisfied or
waived by Bank.

 

5.         No Material Adverse Effect has occurred.

 

6.         The undersigned is a Responsible Officer.

 

[Balance of Page Intentionally Left Blank]

 

 

 

 

7.          The proceeds of the Term Loan shall be disbursed as follows:

 

Disbursement from Bank:      Loan Amount  $5,000,000.00  Plus:      --Deposit
Received  $25,000.00         Less:      --Loan Fee  $([_______]) --Interim
Interest  $(_________) --Bank’s Legal Fees  $(_________)*        TOTAL TERM LOAN
NET PROCEEDS  $ _______________  

 

8.          The aggregate net proceeds of the Term Loans shall be transferred to
the Designated Deposit Account as follows:

 

Account Name: CYTOSORBENTS CORPORATION.     Bank Name:
[                            ]     Bank Address: [                            
                              ]     Account Number:
                                                                              
ABA Number: [                            ]

  

[Balance of Page Intentionally Left Blank]

 

* Legal fees and costs are through the Closing Date. Post-closing legal fees and
costs, payable after the Closing Date, to be invoiced and paid post-closing.

 

 

 

 

Dated as of the date first set forth above.

 

BORROWER:           CYTOSORBENTS CORPORATION,     a Delaware corporation        
  By       Name:       Title:             CYTOSORBENTS MEDICAL, INC., a Delaware
corporation           By:               Title:             BANK:          
WESTERN ALLIANCE BANK,     an Arizona corporation           By       Name:      
Title:      

 

[Signature Page to Disbursement Letter]

 

 

 

 

EXHIBIT B-2

 

Loan Payment/Advance Request Form

 

To be submitted no later than 3:00 PM to be considered for same day processing)

 

To: Western Alliance Bank, an Arizona corporation

 

Fax: [(408) 282-1681]

 

Date:  

 

From:  

Borrower's Name

 

   

Authorized Signature

 

   

Authorized Signer's Name (please print)

 

   

Phone Number

 

To Account #  

 

Borrower hereby requests funding in the amount of $ _______ in accordance with
the Term Loan as defined in the Loan and Security Agreement dated
_______________, 2016.

 

Borrower hereby authorizes the Bank to rely on facsimile stamp signatures and
treat them as authorized by Borrower for the purpose of requesting the above
advance.

 

All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of this request; provided that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date.

 

Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Loan and Security Agreement.

 

 

 

 

Exhibit C



Compliance Certificate

 

TO: WESTERN ALLIANCE BANK, an Arizona corporation     FROM:
______________________________________

 

The undersigned authorized officer of CYTOSORBENTS CORPORATION hereby certifies,
on behalf of itself and CYTOSORBENTS MEDICAL INC., that in accordance with the
terms and conditions of the Loan and Security Agreement between Borrower and
Bank (the “Agreement”), (i) Borrower is in complete compliance for the period
ending _______________ with all required covenants except as noted below and
(ii) all representations and warranties of Borrower stated in the Agreement are
true and correct in all material respects as of the date hereof (except for
representations and warranties that relate to a specific date, which shall be
true and correct in all material respects as of such date). Attached herewith
are the required documents supporting the above certification. The Officer
further certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant   Required   Complies               Annual financial
statements (CPA Audited)   FYE within 90 days   Yes   No               Monthly
financial statements and Compliance Certificate   Prior to each Credit
Extension, and monthly within 30 days   Yes   No               10K and 10Q  
Within 5 days of filing   Yes   No               Annual operating budget, sales
projections and operating plans approved by board of directors   Annually no
later than 30 days prior to the beginning of each fiscal year   Yes   No        
      Intellectual Property Report   Quarterly no later than 30 days after the
end of each fiscal quarter   Yes   No               Deposit balances with Bank  
$ ___________________         Deposit balance outside Bank   $
___________________        

 

Comments Regarding Exceptions: See Attached. BANK USE ONLY       Received by:  
Sincerely,     AUTHORIZED SIGNER

 

  Date:           Verified:   SIGNATURE     AUTHORIZED SIGNER



    Date:  

TITLE

    Compliance Status Yes No       DATE    

 

 

 

 

EXHIBIT D

 

SECURED PROMISSORY NOTE
(Term [A][B] Loan)

 

$[_____] Dated:  [_____]

 

FOR VALUE RECEIVED, the undersigned, CYTOSORBENTS CORPORATION, a Delaware
corporation with offices located at 7 Deer Park Drive, Suite K, Monmouth
Junction, NJ 08852 and CYTOSORBENTS MEDICAL, INC., a Delaware corporation with
offices located at 7 Deer Park Drive, Suite K, Monmouth Junction, NJ 08852
(individually and collectively, jointly and severally “Borrower”) HEREBY
PROMISES TO PAY to the order of WESTERN ALLIANCE BANK (“Bank”) the principal
amount of FIVE MILLION DOLLARS ($5,000,000.00) or such lesser amount as shall
equal the outstanding principal balance of the Term [A][B] Loan made to Borrower
by the Bank, plus interest on the aggregate unpaid principal amount of such
Term Loan, at the rates and in accordance with the terms of the Loan and
Security Agreement dated June [_], 2016 by and between Borrower and the Bank (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”). If not sooner paid, the entire principal amount and all
accrued and unpaid interest hereunder shall be due and payable on the Maturity
Date as set forth in the Loan Agreement. Any capitalized term not otherwise
defined herein shall have the meaning attributed to such term in the Loan
Agreement.

 

Principal, interest and all other amounts due with respect to the Term [A][B]
Loan, are payable in lawful money of the United States of America to the Bank as
set forth in the Loan Agreement and this Secured Promissory Note (this “Note”).
The principal amount of this Note and the interest rate applicable thereto, and
all payments made with respect thereto, shall be recorded by the Bank and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B] Loan by the Bank to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B] Loan, interest on the Term [A][B] Loan and all other amounts due
to the Bank under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by the Bank in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by the Bank or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

[Balance of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

    BORROWER:           CYTOSORBENTS CORPORATION           By       Name:      
Title:  

  

    BORROWER:           CYTOSORBENTS MEDICAL, INC.           By       Name:    
  Title:  

 

Term [A][B] Loan Note

 

 

 

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

 

Date

 

Principal

Amount

  Interest Rate  

Scheduled

Payment Amount

  Notation By                                                                  
                       

 



 

 